August 15, 2013




                                   JUDGMENT

                   The Fourteenth Court of Appeals
                          WOLF HOLLOW I, L.P., Appellant

NO. 14-09-00118-CV                            V.

     EL PASO MARKETING, L.P. AND ENTERPRISE TEXAS PIPELINE, LLC,
                               Appellees
                  ________________________________

      This cause, an appeal from the judgment signed December 30, 2008 in favor
of appellees El Paso Marketing, L.P. and Enterprise Texas Pipeline, LLC, was
heard on the transcript of the record. We have inspected the record and find as
follows:

1.      The trial court did not err in issuing the first and second declarations of its
final judgment (i.e., declaring that the four interruptions of service “constitute
events of Force Majeure as defined in the Gas Supply and Fuel Management
Agreement as amended” and that “El Paso gave Wolf Hollow proper notice of
these events of Force Majeure as required by the Agreement and El Paso has no
liability” regarding the service interruptions of August 8, 2006, September 11,
2006, January 8, 2007, and January 11, 2007). We according AFFIRM these
portions of the judgment.

2.      The trial court erred in

        a.    issuing the third and fourth declarations of its final judgment (i.e.,
        declaring that “Wolf Hollow’s exclusive remedy regarding gas quality
      claims for gas delivered by Enterprise Texas Pipeline is to receive an
      assignment as set forth in Article XIV, Section 14.1 of any claims that El
      Paso Marketing, L.P. may have against such transporter” and declaring that
      “Article XXI of the Agreement does not apply to gas quality claims for gas
      delivered to Wolf Hollow on the Enterprise Texas Pipeline . . . .”);

      b.    declaring that Wolf Hollow shall take nothing on its counterclaims
      against El Paso Marketing, L.P.;

      c.    declaring that Wolf Hollow shall take nothing on its cross-claim
      against Enterprise Texas Pipeline, LLC;

      d.    holding that the claims regarding indemnity are moot;

      e.    denying relief not expressly granted in the final judgment;

      f.    awarding El Paso and Enterprise their costs of court;

      We accordingly order these portions of the judgment REVERSED and we
REMAND the case for further proceedings in accordance with this court’s
opinion.

     We order appellees El Paso Marketing, L.P. and Enterprise Texas Pipeline,
LLC jointly and severally to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.